Lacombe, J.,
(orally.) I shall not determine this case upon any close analysis of mere phrase. I cannot escape the conviction that in the 362d paragraph it was the intention of congress to cover, and that they have used the proper words for covering, generally and comprehensively, manufactures of wool, whether they were made of >vool by one step or by two, and that from that general class are to be differentiated only such other cases as they elsewhere refer to. In Elliott v. Swartwout, 10 Pet. 137, there'was such differentiation by the express use,, of the words “manufactures of worsted.” The use of that phraseology, coupled with the testimony in that ease, as to the trade meaning of worsted, enabled the court to find in it provision for another class of articles. ITere, however, there is nothing in the tariff act covering the goods now before us except the provision as to manufactures of every description composed wholly or in part of wool. Inasmuch as there is no differentiation of any manufactures of shoddy, waste, or flocks, I am led to the conclusion that manufactures into which the last-named articles enter are enumerated only under paragraph 862. I am therefore constrained to direct a verdict for the defendant.